                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

 DAN WESLEY BREWER                                                      PLAINTIFF

 v.                                              CAUSE NO. 1:19CV372-LG-RHW

 BENJAMIN BRIAN HEMPHILL                                              DEFENDANT

            ORDER DENYING MOTIONS TO AMEND AND REMAND

      BEFORE THE COURT are the [4] Plaintiff’s Amended Motion to Remand

and [5] Motion to Amend Complaint. Defendant filed a response to both motions,

but there has been no reply by Plaintiff. After due consideration of the record,

arguments of counsel and the relevant law, it is the Court’s opinion that

amendment and remand should be denied.

                                  BACKGROUND

      Plaintiff Dan Wesley Brewer filed this lawsuit in the County Court of

Jackson County, Mississippi on June 6, 2019 alleging alienation of affection by

Defendant Benjamin Brian Hemphill. According to the original Complaint,

Hemphill and Brewer’s former wife began an affair in June 2016. (Notice of

Removal Ex. A, at 4-5, ECF No. 1-1.) Brewer subsequently obtained a divorce, and

by this lawsuit seeks $200,000 in compensatory and punitive damages from

Hemphill.

      Hemphill removed the case to this Court on the basis of diversity jurisdiction;

he is a citizen of Louisiana, Brewer is a citizen of Mississippi, and more than

$75,000 is at stake. Brewer then moved to amend his complaint and for remand,
arguing that if he is allowed to amend his complaint as requested, complete

diversity would not exist. The proposed Amended Complaint adds Brewer’s former

wife as a defendant, and she is alleged to be a citizen of Mississippi. His claims

against her are for negligent and intentional infliction of emotional distress.

Allowing the proposed amendment would destroy the diversity jurisdiction that

existed at the time this lawsuit was removed.

                                    DISCUSSION

      As a general rule, “jurisdictional facts are determined at the time of removal,

and . . . post-removal events do not affect that properly established jurisdiction.”

Louisiana v. Am. Nat’l Prop. & Cas. Co., 746 F.3d 633, 636 (5th Cir. 2014) (citations

omitted). However, 28 U.S.C. § 1447(e) imbues the Court with the post-removal

discretion to either permit joinder of non-diverse defendants and remand the action

to state court or deny joinder.

      “When a plaintiff files an amended pleading that would destroy the court’s

jurisdiction, ‘§1447(e) requires the court to scrutinize the attempted amendment.’”

Parker v. CitiMortgage, Inc., No. 2:14CV173-KS-MTP, 2015 WL 2405168, at *2 (S.D.

Miss. May 20, 2015) (quoting Albritton v. W.S. Badcock Corp., No. 1:02cv378, 2003

WL 21018636, at *2 (N.D. Miss. Apr. 7, 2003)); see also Moore v. Manns, 732 F.3d

454, 456 (5th Cir. 2013) (“The district court should scrutinize an amended pleading

naming a new nondiverse defendant in a removed case ‘more closely than an

ordinary amendment.’”). “In this situation, justice requires that the district court

consider a number of factors to balance the defendant’s interests in maintaining the



                                          -2-
federal forum with the competing interests of not having parallel lawsuits.”

Hensgens v. Deere & Co., 833 F.2d 1179, 1182 (5th Cir. 1987). “The court should

consider the extent to which the purpose of the amendment is to defeat federal

jurisdiction, whether plaintiff has been dilatory in asking for amendment, whether

plaintiff will be significantly injured if amendment is not allowed, and any other

factors bearing on the equities.” Id.

      “In analyzing the first Hensgens factor, district courts often consider whether

the plaintiff knew or should have known of the identity of the non-diverse defendant

when the original complaint was filed.” Parker, 2015 WL 2405168, at *3 (citing

Shelley v. Colo. State Univ., No. A-14-CA-516, 2015 WL 1004292, at *7 (W.D. Tex.

Mar. 6, 2015); Anzures v. Prologis Tex. I LLC, 886 F. Supp. 2d 555, 562 (W.D. Tex.

2012); Weathersby v. Gen. Motors Corp., No. 4:04 cv 298, 2006 WL 1487025, at *3

(N.D. Miss. May 24, 2006)). If the plaintiff knew about the non-diverse party when

he filed suit but omitted “that party as an original defendant, ‘courts have viewed

any later attempt to add the nondiverse party as a defendant as nothing more than

an attempt to destroy diversity.’” Wein v. Liberty Lloyds of Tex. Ins. Co., No. A-15-

CA-19-SS, 2015 WL 1275915, at *5 (W.D. Tex. Mar. 19, 2015) (quoting In re

Norplant Contraceptive Prods. Liab. Litig., 898 F. Supp. 433, 435 (E.D. Tex. 1995)).

      Brewer knew about his former wife’s involvement in the affair when he filed

his original Complaint against Hemphill in the Jackson County Court. Indeed,

there is little difference between the factual allegations contained in the original

Complaint and the Amended Complaint. Brewer has merely added allegations that



                                          -3-
his former wife “continually lied about the affair to Plaintiff all the while continuing

sexual relations with your Plaintiff and Hemphill” in support of his infliction of

emotional distress claims against her. (Am. Compl. 4, ECF No. 5-1.) The attempt

to add her as a defendant at this stage appears to be for the purpose of destroying

diversity jurisdiction. This is particularly so because the “linchpin” of Brewer’s

remand request is the addition of a non-diverse party, which “strongly suggests”

that the purpose of the amendment is to defeat jurisdiction. Parker, 2015 WL

2405168, at *4 (citations omitted).

      “Several courts have also considered the viability of plaintiffs’ claims against

proposed defendants under the first Hensgens factor.” Parker, 2015 WL 2405168, at

*3 (citing Anzures, 886 F. Supp. 2d at 564; McKnight v. Orkin, Inc., No. 5:09CV17-

DCB-JMR, 2009 WL 2367499, at *3 (S.D. Miss. July 30, 2009)). Hemphill argues

that Brewer cannot state viable claims against his former wife for a number of

reasons, but primarily because the divorce proceedings resolved any possible

emotional distress damage issue between them. Assuming that Brewer has stated

viable claims against his former wife, the Court’s assessment of the first Hensgens

factor remains unchanged. See Anzures, 886 F. Supp. 2d at 564. Brewer’s former

wife could have been named in the original Complaint, yet Brewer only sought to

make her a party after Hemphill removed the proceeding to federal court. The

Court thus finds that the first factor weighs heavily against allowing Brewer to add

her as a defendant.




                                          -4-
      Turning to the second Hensgens factor, Brewer’s request for amendment was

promptly made. This factor weighs in his favor. However, the third factor –

whether Brewer will be significantly injured if amendment is not allowed – does not

weigh in his favor. The torts alleged against the former wife – negligent and

intentional infliction of emotional distress – are alleged to have occurred when the

defendants intentionally carried on an affair. (Am. Compl. 4, ECF No. 5-1.) In

connection with both infliction of emotional distress claims, Brewer alleges that the

actions “invoked outrage and [revulsion].” (Id.) There are no negligent actions

alleged.

      When, as here, the language used is consistent with an intentional infliction

of emotional distress claim, the court is to disregard the plaintiff’s label and treat

the claim as one for intentional infliction of emotional distress. Carter v. Reddix,

115 So. 3d 851, 858-59 (Miss. Ct. App. 2012). The applicable statute of limitations

for intentional infliction of emotional distress is one year, and Brewer alleges the

affair began sometime prior to December 16, 2017. Id. at 859; (Am. Compl. 2, ECF

No. 5-1.) Brewer will not be significantly injured if he is unable to bring apparently

time-barred claims against his former wife.

      Because the Court cannot discern any other equitable considerations bearing

upon the joinder of the non-diverse defendant, the Court finds that the balance of

the Hensgrens factors weighs against allowing her addition to this lawsuit.

Amendment and remand will therefore be denied pursuant to 28 U.S.C. § 1447(e).




                                          -5-
     IT IS THEREFORE ORDERED AND ADJUDGED that the [4] Plaintiff’s

Amended Motion to Remand is DENIED.

     IT IS FURTHER ORDERED AND ADJUDGED that the [5] Plaintiff’s

Motion to Amend Complaint is DENIED.

      SO ORDERED AND ADJUDGED this the 17th day of August, 2019.


                                        s/   Louis Guirola, Jr.
                                           LOUIS GUIROLA, JR.
                                        UNITED STATES DISTRICT JUDGE




                                  -6-
